Citation Nr: 1509001	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-37 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1965 to January 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In January 2010, jurisdiction of the appeal was transferred from the RO in Cleveland, Ohio, to the RO in Boston, Massachusetts.  

In June 2010, the Veteran was scheduled for a hearing before a hearing officer at the RO.  However, he failed to appear.

In March 2014, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous remand, the Board requested an opinion to determine the etiology of the diagnosed peripheral neuropathy of the right and left lower extremities and whether it is related to his period of service, including his confirmed exposure to Agent Orange while serving in Vietnam from August 1966 to August 1967.  In a May 2014 opinion, the VA examiner diagnosed the Veteran as having peripheral neuropathy of the lower extremities and opined that it was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale for this opinion, the examiner stated that the December 2009 rating decision denied service connection for peripheral neuropathy as a result of exposure to herbicides and that there is no new information or evidence to change the 2009 decision.  Upon further request from the RO, the examiner stated, "I have reviewed the remand.  There is no information in the remand that alters the opinion."  The examiner failed to provide a medical opinion as requested and did not consider the medical evidence of record, including a statement from Dr. M.A. dated April 2014 stating that the Veteran did not have any diabetes, a history of alcoholism, or other chronic conditions which can cause peripheral neuropathy, but he had a history of exposure with agent orange that can likely be the cause of his peripheral neuropathy.  Nor did the examiner consider the medical article submitted by the Veteran stating that there is a relationship between Agent Orange and chronic peripheral neuropathy.  In order to properly adjudicate this appeal a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4); See Stegall, 11 Vet. App. at 268.

Finally, in an August 2014 letter, the Veteran stated that he had an appointment with Dr. P., a neurologist, on September 9, 2014 at the Springfield Outpatient Clinic.  VA treatment records show that the Veteran was provided a referral.  This consult is not contained in the record and must be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records since May 2014, including the August 2014 neurological consult.  If these records are not available, a negative reply is required.

2.  After associating all outstanding records with the claims folder, schedule the Veteran for an examination by an appropriate VA examiner who has not previously examined the Veteran to determine the etiology of his peripheral neuropathy of the right and left lower extremities.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current peripheral neuropathy of the right and left lower extremities is related to active service, including the in-service exposure to Agent Orange.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran, including medical literature submitted by the Veteran.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




